Title: From Thomas Jefferson to Benjamin Harrison, 20 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council November 20. 1780.

The enclosed Letter from the President of Congress with the resolutions of that honourable body of the fourth instant, having come to hand yesterday and being intended for the consideration of the Legislature, I beg leave through you to transmit them to the General Assembly, and have the honor to be with every sentiment of esteem and respect, Sir, Your most obedient and most humble servant,

Th: Jefferson

